Ford, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon a *396written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS IIEEEBY STIPULATED AND AGEEED by and between the parties hereto that the merchandise marked “A” and checked JW (Initials) by J. Wargo (Name) on the invoices covered by the protests enumerated above assessed with duty at 42%% ad valorem under Item 353.70 [sic], or 353.50, TSUS, consists of gold metalized thread sword knots which are insignia for the full dress uniform of United States naval officers.
IT IS FUETHEE STIPULATED AND AGEEED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid and to the claim that said merchandise is dutiable at 12% ad valorem under Item 748.12, TSUS, as insignia, of tinsel wire, of lame, of bullions, of metalized yarns, or of any combination thereof for uniforms of the United States Armed Forces.
IT IS FUETHEE STIPULATED AND AGEEED that the protests enumerated above are submitted for decision upon this stipulation, the same being limited to the merchandise and the issue described hereinabove and abandoned in all other respects.
Accepting the foregoing stipulation, we find and hold that the merchandise marked “A” and initialed on the invoices by the designated commodity specialist consists of insignia. Therefore, the claim in the protests that said merchandise is properly dutiable as insignia, of tinsel wire, of lame, of bullions, of metalized yarns, or of any combination thereof for uniforms of the United States Armed Forces, at the rate of 12 per centum ad valorem under item 748.12, Tariff Schedules of the United States, is sustained.
Plaintiff having abandoned the claim in the protests as to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.